DETAILED ACTION
This action is responsive to the application filed 3/18/2020.
Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid, et al., U.S. PGPUB No. 2017/0286594 (“Reid”).
Reid teaches a system and method for processing medical record data. With regard to Claim 1, Reid teaches a method comprising:
accessing electronic health record data for a patient ([0104]-[0105], algorithms can be utilized to analyze electronic medical record (EMR) and electronic health record  (EHR) data)
performing natural language processing on the electronic health record data to extract biomedical concepts ([0151]-[0152], clinical narrative phenotype component 220 can be a natural language processing (NLP) phenotype component configured for analyzing de-identified medical information to identify terms that can be used to assign a phenotype to a patient);
processing the biomedical concepts to obtain phenotype terms ([0151]-[0152], NLP phenotype component 220 can link several terms to a concept); 
normalizing the phenotype terms to generate normalized phenotype terms ([0149] describes that phenotypes can be assigned a classification based on analysis of the parameters identified for the phenotype. [0151] describes that terminologies are standardized by use of a database); and
identifying based on the normalized phenotype terms one or more candidate genes responsible for one or more medical conditions causing the biomedical concepts extracted from the electronic health record data ([0019]-[0122] describe accessing data from the genetic data component and the phenotypic data component of the system of the invention, and statistically associating one or more genes or genetic variants with one or more phenotypes, thereby obtaining one or more genetic variant-phenotype association results).
Claim 15 recites a system which carries out the method of Claim 1, and is similarly rejected. Claim 21 recites an apparatus that carries out the steps of Claim 1, and is likewise rejected. Claim 22 recites a medium storing instructions which execute to carry out the method of Claim 1, and is rejected.
With regard to Claim 2, Reid teaches wherein processing the biomedical concepts  comprises: recognizing the biomedical concepts for disease phenotypes using semantic knowledge resources, including one or more of: UMLS (Unified Medical Language System), or HPO (Human Phenotype Ontology). Reid teaches the use of UMLS at [0148].
Claim 16 recites a system which carries out the method of Claim 2, and is similarly rejected.
With regard to Claim 3, Reid teaches wherein identifying the one or more candidate genes comprises: prioritizing the one or more candidate genes responsible for one the or more medical conditions causing the biomedical concepts extracted from the electronic health record data. [0019]-[0022] and [0121]-[0125] describe that G76 is inclusive of the 56 genes recommended within the ACMG guidelines for identification and reporting of clinically actionable genetic findings, those 56 and the additional 20 genes were chosen on the basis of being associated with highly penetrant monogenic disease, as well as potential clinical actionability, defined as opportunities for either preventive measures or early therapeutic interventions to ameliorate pathologic features of the condition ([0320]-[0322]).
Claim 17 recites a system which carries out the method of Claim 3, and is similarly rejected.
With regard to Claim 4, Reid teaches wherein prioritizing the one or more candidate genes comprises: ranking the one or more identified candidate genes. [0381] describes genes ranked by probability of SNV loss-of-function intolerance (pLI; ExAC v0.3).
With regard to Claim 5, Reid teaches wherein ranking the one or more identified candidate genes comprises: ranking the one or more candidate genes based on degree of matching between the normalized phenotype terms and respective descriptors associated with the one or more candidate genes. [0157] describes determining an odds ratio, which identifies the odds of a particular phenotype being present in a person having one or two copies of a variant allele of interest.
Claim 18 recites a system which carries out the method of Claim 5, and is similarly rejected.
With regard to Claim 6, Reid discloses a method wherein accessing the electronic health record data comprises: determining data quality of the electronic health record data; selecting portions of the electronic health record data based, at least in part, on the determined data quality; and representing the selected portions of the electronic health record data in a pre-determined format for further analysis. [0130]-[0132] describe that genetic data component 202 can be inclusive of high and lower quality data.
With regard to Claim 7, Reid teaches wherein processing the biomedical concepts comprises: applying text processing to the electronic health record data at the document level and the sentence level, wherein the text processing comprises performing one or more of semantic knowledge-based or machine-learning based concept recognition to obtain the phenotype terms. [0150]-[0152] describe that NLP phenotype component 220 can break down sentences and phrases into words, and assign each word a part of speech--for example, a noun or adjective; [0235] describes a distributed machine learning framework.
With regard to Claim 8, Reid teaches wherein performing the one or more of the semantic knowledge-based or machine-learning based concept recognition to obtain the phenotype terms comprises performing one or more of: analyzing negation status associated with recognized phenotype terms, analyzing phenotype existence for the patient or a family member of the patient to rule out non-patient phenotype, identifying modifiers associated with the recognized phenotype terms, analyzing temporal properties associated with the recognized phenotype terms, or analyzing temporal relationships among one or more phenotype terms for the patient. [0149]-[0151] describe that qualitative variables as well as narrative components can be recognized related to phenotypes.
With regard to Claim 9, Reid teaches wherein normalizing the phenotype comprises: performing semantic knowledge-based concept normalization. [0150]-[0152] describe identifying phenotypes to an ontology of standardized health terminologies.
With regard to Claim 10, Reid teaches wherein normalizing the phenotype terms comprises: normalizing the phenotype terms using human phenotypes ontology (HPO) definitions to generate the normalized phenotype terms. [0150]-[0152] describe identifying phenotypes to an ontology of standardized health terminologies.
With regard to Claim 11, Reid teaches obtaining clinical exome or genome data representative of one or more genetic profiles of the patient; and determining at least one gene from the one or more identified candidate genes responsible for the one or more medical conditions based on the clinical exome or genome data and on the normalized phenotype terms provided to a gene-ranking tool. [0053]-[0061] describes a graphical representation of the largest family network reconstructed from exome sequence data, representing 3,144 individuals linked by 1st or 2nd degree relationships. [0157] describes the calculation of a ratio of odds that a given phenotype is the product of alleles of interest in a patient.
Claim 19 recites a system which carries out the method of Claim 11, and is similarly rejected.
With regard to Claim 12, Reid teaches wherein performing the natural language processing on the electronic health record data to extract biomedical concepts comprises performing the natural language processing (NLP) through multiple independent NLP platforms to produce respective multiple lists of extracted biomedical concepts; and wherein identifying the one or more candidate genes comprises: providing the respective multiple lists of extracted biomedical concepts to a gene-ranker to generate multiple lists of candidate genes. Fig. 2 shows that the phenotypic data component includes four separate concept extraction components, while the genetic data component has two separate components. 
Claim 20 recites a system which carries out the method of Claim 12, and is similarly rejected.
With regard to Claim 13, Reid teaches ranking each of the generated multiple lists of candidate genes; and deriving a composite ranked list of candidate genes based on the ranked multipie lists of candidate genes. [0150]-[0152] describe that genes are ranked by probability; [0381]-[0382] describe a probability of observing CNVs in the same gene.
With regard to Claim 14, Reid discloses a method wherein performing natural language processing on the electronic health record data comprises: performing natural language processing on clinical patient notes from the electronic health record data. [0151] describes that a clinical narrative can be processed using NLP to extract phenotypes therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

7/28/2022